February 7, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

           FLEX REALTY, L.P., FLEX INVESTMENTS, L.P., Appellants

NO. 14-11-00788-CV                      V.

JANICE LYN CASEY, SUCCESSOR INDEPENDENT EXECUTOR OF THE ESTATE
           OF KATHERINE A. JACOBSON, DECEASED, Appellee
                       ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the judgment
signed by the court below on July 25, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that each party shall pay its costs incurred by reason of this
appeal.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.